ON MOTION TO DISMISS
MANN, Judge.
The order appealed from is not final as to these parties. It is therefore not appeal-able until after final judgment. There is no provision in F.A.R. 4.2, 32 F.S.A., for interlocutory review of a “final” summary judgment on a counterclaim while the main claim between the parties is pending. The motion to dismiss is granted without prejudice to the right of appeal from final judgment. See Midstate Hauling Co. v. Liberty Mutual Insurance Co., Fla.App. 4th 1966, 189 So.2d 826.
PIERCE, C. J., and LILES, J., concur.